DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Examiner’s Note
This Office Action is in response to application filed 03/03/2021, where claims 1-20 are currently pending.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 7 is rejected to because of the following:  claim 7 appears to be incomplete as it recites “determining one of the freeform windows that is most recently performed as the freeform window to-be-adjusted”.  The claim does not mention what’s being performed, or what did the freeform windows most recently performed.  Therefore, it is unknown to one of ordinary skill in the art what the subject matter the instant claim is attempting to claim.  As such, renders the claim indefinite.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 15 and 16 are rejected under 35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 15 merely recites the limitations that are already recited in independent claim 14 in different wording.  Therefore, the limitations of the instant claim overlaps with that of claim 14, which it depends from.  Therefore, the instant claim fails to further limit the subject matter of claim 14.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in 
Claim 16 is rejected to as having the same deficiencies as the claim it depends from.

 
Remarks Regarding 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 


This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “a detecting unit, configured for”, “a determination unit, configured for”, “an acquiring unit, configured for”, and “an adjusting unit, configured for” in claim 13.  According to claim 13, these units are configured to perform a collection of software functionalities; therefore, they have been interpreted as merely software modules. 
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 13 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  Independent claim 13, is a device claim that encompasses a mere collections of data and/or software modules, and thus lacks the necessary physical articles or objects (e.g., hardware elements) to constitute a machine or a manufacture within the meaning of 35 U.S.C. 101.  The plurality of units recited therein are merely a collection of software modules, thus they are not directed to hardware structures.  This claim is clearly not a series of steps or acts to be a process nor is it a combination of chemical compounds to be a composition of matter.  As such, it fails to fall within a statutory category.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


Claims 1-4, 6, 8, 9, 13-15, 17, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bastide et al., (US 20180239521 A1) (hereinafter Bastide).

Referring to claim 1, Bastide teaches a window adjustment method, comprising: 
detecting a number of freeform windows displayed on a mobile terminal (“determine the number of application windows being simultaneously rendered on one or more displays 120 associated with user device”, ¶ [0051], fig. 9); 
determining one of the freeform windows displayed on the mobile terminal as a freeform window 5to-be-adjusted (“determine an interactive state associated with each application window at step”, ¶ [0052], fig. 9; “Based on the interactive states associated with each application window, application window manager 230 may determine a primary application window”, ¶ [0053], fig. 9), in response to that the number of the freeform windows is not less than two (“determine the number of application windows being simultaneously rendered on one or more displays 120 associated with user device”, ¶ [0051], fig. 9; “determine a primary application window and one or more secondary application windows”, ¶ [0053], fig. 9); and 
acquiring adjustment parameters and adjusting the freeform window to-be-adjusted based on the adjustment parameters, the adjustment parameters comprising at least one of a position parameter and a size parameter (“determines that the primary application window is currently active at the end of a predefined interval 

Referring to claim 2, Bastide further teaches the window adjustment method of claim 1, wherein determining one of the freeform windows displayed on the mobile terminal as a freeform window to-be-adjusted comprises: 
acquiring types of applications displayed in the freeform windows; and 
determining the freeform window to-be-adjusted according to the types of the applications (“as the user is reading a section of a chat room to determine that the user is approaching the bottom of the text view in the chat room, and, in response, expand or maximize the chat room window to reduce or eliminate the user's need to scroll down”, ¶ [0047].  It is detected that the primary window is chat room, and adjust the size of the primary window accordingly so that the user does not need to scroll down of the chat room.)

15
Referring to claim 3, Bastide further teaches the window adjustment method of claim 2, wherein adjusting the freeform window to-be- adjusted based on the adjustment parameters comprises: 
acquiring the adjustment parameters based on the type of the application displayed in the freeform windows to-be-adjusted, and adjusting the freeform window to-be-adjusted according to the adjustment parameters (as the user is reading a section of a chat room to determine that the user is approaching the bottom of 

Referring to claim 4, Bastide further teaches the window adjustment method of claim 3, further comprising: 
creating an application type-window parameter comparison table, the window parameters comprising a size parameter and a position parameter of the freeform window; and 
setting corresponding window parameters according to the types of applications in the application 25type-window parameter comparison table; 
wherein acquiring the adjustment parameters based on the type of the application displayed in the freeform window to-be-adjusted comprises: 
searching corresponding window parameters in the application type-window parameter comparison table, and 30determining the corresponding window parameters as the adjustment parameters (“user profile database 270 may be preconfigured with one or more parameters and/or user preferences associated with the rendering of one or more application windows on one or more displays 120”, ¶ [0051]; “user profile database 270, which stores various information used and generated by application window manager 230 for resizing one or more application windows corresponding to one or more applications provided by server 130 displayed on user device 110. For example, user profile database 270 may store one or more preferences 

Referring to claim 6, Bastide further teaches the window adjustment method of claim 1, wherein determining one of the freeform windows displayed on the mobile terminal as a freeform window to-be-adjusted comprises: 
determining one of the freeform windows that meets a predetermined condition as the freeform window to-be-adjusted (“For each application window rendered on one or more displays 120, activity sensor module 250 may analyze one or more user activities within each application window to determine an interactive state associated with each application window at step 920”, ¶ [0052], fig. 9).

Referring to claim 8, Bastide further teaches the window adjustment method of claim 6, wherein determining one of the freeform windows that meets a predetermined condition as the freeform window to-be-adjusted comprises: 
determining one of the freeform windows that is most frequently triggered as the freeform window to-be-adjusted (“user device 110 may increase the size of chat room area 330, which has a high interactive state”, ¶ [0031]).

Referring to claim 9, Bastide further teaches the window adjustment method of claim 8, further comprising: 
counting a number of trigger operations performed on each of the freeform windows, within a predetermined time period (“determine an interactive state 

Regarding claim 13, the instant claim recites the window adjustment device that performs the steps of the window adjustment method of claim 1; therefore, the same rationale of rejection is applicable. 

Referring to claim 14, Bastide teaches a mobile terminal, comprising a display screen, a memory, a processor, and a computer program executable by the processor and stored in the memory, wherein the processor performs a window adjustment method in response to execute the computer program, and the window 15adjustment method comprises: 
activating a freeform window mode of the mobile terminal (“a user associated with user device 110 may request access to an application…in response, receive application data and/or images…that may be displayed in an application window rendered on display 120, thereby enabling the user to interact with the requested application…user device 110 may automatically adjust the size of an application window”, ¶ [0018].  Examiner notes the mode to automatically adjust the size of the application window is activated when the user requested access to the application and it being displayed on the user device); 
identifying freeform windows displayed on the display screen, each of the freeform windows corresponding to an application type and being initialized different size corresponding to the application type thereof (“the size of main room area 320 initially may be significantly larger than that of chat room area 330”, ¶ [0030], fig. 3); 
20determining one of the freeform windows as a freeform window to-be-adjusted (“determine an interactive state associated with each application window at step”, ¶ [0052], fig. 9; “Based on the interactive states associated with each application window, application window manager 230 may determine a primary application window”, ¶ [0053], fig. 9), in response to that a number of the freeform windows is not less than two (“determine the number of application windows being simultaneously rendered on one or more displays 120 associated with user device”, ¶ [0051], fig. 9; “determine a primary application window and one or more secondary application windows”, ¶ [0053], fig. 9); and 
acquiring adjustment parameters from an input event in real time and adjusting the freeform window to-be-adjusted in real time based on the adjustment parameters, the adjustment parameters comprising a position parameter and a size parameter (“determines that the primary application window is currently active at the end of a predefined interval at step 940, application window manager 230 may increase the size of the primary active window”, ¶ [0054], fig. 9; “application manager 230 may move, either temporarily or permanently, the primary…window”, ¶ [0056], fig. 9).

claim 15, Bastide further teaches the mobile terminal of claim 14, wherein identifying freeform windows displayed on the mobile terminal comprises: 
acquiring application types of the freeform windows; and 
defining initial sizes for the freeform windows according to the application types (“the size of main room area 320 initially may be significantly larger than that of chat room area 330”, ¶ [0030], fig. 3.  Examiner notes, the main room and chat room are two different types.)

Referring to claim 17, Bastide further teaches the mobile terminal of claim 14, wherein determining one of the freeform windows as a freeform window to-be-adjusted comprises: 
5monitoring a focus of the freeform windows, and determining the freeform window where the focus located as the freeform window to-be-adjusted (“After initially generating and displaying application window 300, user device 110 may detect user activity and/or user focus in chat room area 330 and, in response, resize chat room area 330 based on the detected user activity and/or user focus”, ¶ [0031]).

Referring to claim 20, Bastide further teaches the mobile terminal of claim 14, wherein acquiring adjustment parameters from an input event in real time comprises: 
20monitoring the input event performed on the display screen in real time; 
acquiring input information of the input event; and defining the adjustment parameters according to the input information (“After initially generating and displaying application window 300, user device 110 may detect user activity and/or user focus in chat room area 330 and, in response, resize chat room area 330 based on the detected user activity and/or user focus. For example, as shown in FIG. 4, in response to detecting a user interactively participating in chat room area 330, user device 110 may increase the size of chat room area 330 to that of modified chat room area 430, facilitating user participation in the interactive meeting”, ¶ [0031], fig. 4).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Bastide as applied to claim 1 above, and in view of Cesario et al., (US 20100293148 A1) (hereinafter Cesario).

Referring to claim 5, Bastide teaches storing the user profile database on a server (“The database system may be included within or coupled to the server”, ¶ uploading the…table periodically…
Cesario teaches uploading the…table periodically… (“a NAS device may periodically update a table of computing device configurations via a network connection to a remote server(s)”, ¶ [0028]).
Bastide and Cesario are analogous art to the claimed invention as they are concerning with interface for remotely stored data (i.e. same field of endeavor).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention having Bastide and Cesario before them to modify the system for automated resizing application of Bastide to incorporate the function of periodically update the table on a remote server as taught by Cesario.  One of ordinary skill in the art would have combined the elements as claimed by known methods as disclosed by Cesario (¶ [0028]), because the function of periodically update the table on a remote server does not depend on the system for automated resizing application.  That is the function of periodically update the table on a remote server performs the same function independent on which interface it is incorporated onto, and therefore, the result of the combination would have been predictable to one of ordinary skill in the art.  The motivation to combine would have been to improve availability of the interface by keeping the configuration up to date.


Claims 10-12, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Bastide as applied to claims 1 and 14 above, and in view of Ben-Yoseph et al., (US 20080052637 A1) (hereinafter Ben-Yoseph).

Referring to claim 10, Bastide teaches the window adjustment method of claim 1; however, Bastide does not explicitly teach displaying the freeform window…in full screen, in response to that the size parameter of the adjustment parameters is not less than a preset first size threshold.
Ben-Yoseph teaches displaying the freeform window…in full screen, in response to that the size parameter of the adjustment parameters is not less than a preset first size threshold (“If the request to increase the window's dimensions corresponds to an increase in the window's vertical and/or horizontal dimensions above the first predetermined threshold, the window transitions from the minimal state to the active state”, ¶ [0056]; “enabling display of a window in an intelligent GUI in an active state that is maximized (i.e., the window is at its maximum vertical and horizontal dimensions) (302)”, ¶ [0038]).
Bastide and Ben-Yoseph are analogous art to the claimed invention as they are concerning with interface that resizes windows (i.e. same field of endeavor).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention having Bastide and Ben-Yoseph before them to modify the system for automated resizing application of Bastide to incorporate the function of present window in maximized state as taught by Ben-Yoseph.  One of ordinary skill in the art would have combined the elements as claimed by known 

Referring to claim 11, Bastide teaches the window adjustment method of claim 1; however, Bastide does not explicitly teach moving an application displayed in the freeform window…from a freeform stack to a fullscreen stack.
Ben-Yoseph further teaches moving an application displayed in the freeform window…from a freeform stack to a fullscreen stack (“If the request to increase the window's dimensions corresponds to an increase in the window's vertical and/or horizontal dimensions above the first predetermined threshold, the window transitions from the minimal state to the active state”, ¶ [0056]; “enabling display of a window in an intelligent GUI in an active state that is maximized (i.e., the window is at its maximum vertical and horizontal dimensions) (302)”, ¶ [0038].  Examiner notes, this is a mere inherent result of changing the window from non-full screen to full screen in a window based system.)

claim 12, Bastide teaches the window adjustment method of claim 1; however, Bastide does not explicitly minimizing the freeform window…, in response to that the size parameter of the adjustment parameters is not greater than a preset second size threshold.
Ben-Yoseph teaches minimizing the freeform window…, in response to that the size parameter of the adjustment parameters is not greater than a preset second size threshold (“If the request to decrease the window's dimensions corresponds to a decrease in the window's vertical and/or horizontal dimensions below the second predetermined threshold, the window transitions from the minimal state to a ‘minimized’ state”, ¶ [0050]; “the window also may transition to a horizontally and vertically minimized state if both the window's vertical and horizontal dimensions drop below the second vertical threshold value and the second horizontal threshold value”, ¶ [0051]).
Bastide and Ben-Yoseph are analogous art to the claimed invention as they are concerning with interface that resizes windows (i.e. same field of endeavor).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention having Bastide and Ben-Yoseph before them to modify the system for automated resizing application of Bastide to incorporate the function of present window in minimized state as taught by Ben-Yoseph.  One of ordinary skill in the art would have combined the elements as claimed by known methods as disclosed by Ben-Yoseph (¶ [0050]-[0051]), because the function of presenting window in minimized state does not depend on the system for automated resizing application.  That is the function of presenting window in minimized state 

Referring to claim 18, Bastide teaches the mobile terminal of claim 14; however, Bastide does not explicitly teach 10displaying the freeform window…in full screen, in response to that the size parameter of the adjustment parameters is not less than a preset first size threshold.
Ben-Yoseph teaches displaying the freeform window…in full screen, in response to that the size parameter of the adjustment parameters is not less than a preset first size threshold (“If the request to increase the window's dimensions corresponds to an increase in the window's vertical and/or horizontal dimensions above the first predetermined threshold, the window transitions from the minimal state to the active state”, ¶ [0056]; “enabling display of a window in an intelligent GUI in an active state that is maximized (i.e., the window is at its maximum vertical and horizontal dimensions) (302)”, ¶ [0038]).
Bastide and Ben-Yoseph are analogous art to the claimed invention as they are concerning with interface that resizes windows (i.e. same field of endeavor).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention having Bastide and Ben-Yoseph before them to modify the system for automated resizing application of Bastide to incorporate the function of present window in maximized state as taught by Ben-Yoseph.  One of 

Referring to claim 19, Bastide teaches the mobile terminal of claim 14; however, Bastide does not explicitly teach 15moving an application displayed in the freeform window…from a freeform stack to a fullscreen stack.
Ben-Yoseph further teaches moving an application displayed in the freeform window…from a freeform stack to a fullscreen stack (“If the request to increase the window's dimensions corresponds to an increase in the window's vertical and/or horizontal dimensions above the first predetermined threshold, the window transitions from the minimal state to the active state”, ¶ [0056]; “enabling display of a window in an intelligent GUI in an active state that is maximized (i.e., the window is at its maximum vertical and horizontal dimensions) (302)”, ¶ [0038].  Examiner notes, this is a mere inherent result of changing the window from non-full screen to full screen in a window based system.)


Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Bastide as applied to claim 15 above, and in view of Kano et al., (US 20090031243 A1) (hereinafter Kano).

Referring to claim 16, Bastide further teaches wherein defining initial sizes for the freeform windows according to the application types comprises: 
storing an application type-window size lookup table in the memory (“Memory 220 may further provide user profile database 270”, ¶ [0029]); 
searching the lookup table to find corresponding window size for each freeform window (“user profile database 270 may be preconfigured with one or more parameters and/or user preferences associated with the rendering of one or more application windows on one or more displays 120”, ¶ [0051]; “user profile database 270, which stores various information used and generated by application window manager 230 for resizing one or more application windows corresponding to one or more applications provided by server 130 displayed on user device 110. For example, user profile database 270 may store one or more preferences associated with a user (e.g., preferred window size, security preferences, etc.)”, ¶ [0029]).
However, Bastide does not explicitly teach taking the corresponding window size as the initial size from a table.
Kano teaches taking the corresponding window size as the initial size from a table (“the window size of the application program instructed to be executed is acquired from the change history table TB1 (Step SA4). The CPU 102 acquires the window size 
Bastide and Kano are analogous art to the claimed invention as they are concerning with interface that resizes windows (i.e. same field of endeavor).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention having Bastide and Kano before them to modify the system for automated resizing application of Bastide to incorporate the function of acquiring corresponding window size when an application is executed as the initial size as taught by Kano.  One of ordinary skill in the art would have combined the elements as claimed by known methods as disclosed by Kano (¶ [0037]-[0040], fig. 5), because the function of acquiring corresponding window size when an application is executed as the initial size does not depend on the system for automated resizing application.  That is the function of acquiring corresponding window size when an application is executed as the initial size performs the same function independent on which interface it is incorporated onto, and therefore, the result of the combination would have been predictable to one of ordinary skill in the art.  The motivation to combine would have been to increase efficiency of the interface by quickly locating the correct window size to use when the user initiates the execution of the application.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
US 20210124480 (Fu) – discloses enlarging a window to full screen in response to the window being greater than a size of a second window.
US 20180181289 (Weksler) – discloses a method of adjusting a window size according to application type.
US 20130283206 (Kim) – discloses an apparatus and a method for adjusting size of a window in response to sensing an input.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONG-SHUNE CHUNG whose telephone number is (571)270-5817.  The examiner can normally be reached on M-F (9-5) EST. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on (571) 272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONG-SHUNE CHUNG/
Primary Examiner, Art Unit 2144